Citation Nr: 1701519	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-03 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left collarbone disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a ruptured left eardrum.

4.  Entitlement to service connection for sexual harassment.

5.  Entitlement to service connection for an intrauterine device (IUD) disorder.

6.  Entitlement to service connection for a bilateral knee disorder.


ATTORNEY FOR THE BOARD

L. N., Counsel
INTRODUCTION

The Veteran served in the U.S. Army from October 1971 to October 1975 and, thereafter, through 1979, in the U.S. Army Reserve.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

During the course of this appeal, the Veteran requested a videoconference hearing before the Board.  VA acknowledged this hearing request and informed the Veteran when the hearing was scheduled to occur, but prior to that date, the Veteran requested that it be rescheduled.  Thereafter, despite multiple attempts, the Veteran did not respond to VA in its efforts to reschedule.  The Board thus deems her hearing request withdrawn. 

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.  

The claim of entitlement to service connection for a left collarbone disorder is discussed in the REMAND section of this decision, below, and is REMANDED to the RO for additional action.








FINDINGS OF FACT

1.  A cervical spine disorder is not related to the Veteran's service.

2.  The Veteran does not currently have a ruptured left eardrum or residuals thereof.

3.  The Veteran does not currently have a disorder related to any in-service sexual harassment.

4.  The Veteran does not currently have an IUD disorder.

5.  The Veteran does not currently have a bilateral knee disorder.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

2.  A ruptured left eardrum was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

3.  Residuals of sexual harassment were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

4.  An IUD disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

5.  A bilateral knee disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his or her representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Veteran does not assert that VA failed to satisfy its duty to notify or that, after she refrained from reporting to her scheduled VAX, she should be afforded another opportunity to do so.  Her sole argument is that there are outstanding service records that need to be secured as they confirm her alleged in-service injuries/events.  The records to which the Veteran refers, however, are already associated with the electronic files and, for the most part, confirm her allegations regarding in-service injuries/events.  She has not identified any other outstanding records, particularly post-service treatment records that might support her allegations that she has the claimed disabilities and they are due to the in-service injuries/events.  No further notification or assistance is thus necessary.  



Analysis

The Veteran seeks grants of service connection for cervical spine, IUD and bilateral knee disorders, a ruptured left eardrum and sexual harassment on a direct basis, as related to her active service.  See 38 U.S.C.A. § 1110 (service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service).  See also 38 U.S.C.A. § 101(24) ("active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in or aggravated by the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated by the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training). 
 
Generally, to prevail in a claim for service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (layperson not competent to offer opinion regarding medical nexus question when question may not be resolved through lay observation). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

Here, the preponderance of the evidence is against each claim.  

In her claim for VA compensation received in April 2009, the Veteran indicated that her bilateral knee disorder initially manifested in 1972.  She further indicated she was sexually harassed beginning in 1973, experienced symptoms secondary to the use of an IUD in February 1974, sustained a cervical spine injury and ruptured her left eardrum in June 1975.  

Thereafter, in written statements dated March 2011 and January 2012, she clarified that her eardrum ruptured during a period of active Reserve duty, she received treatment for both knees on multiple occasions while stationed in Germany, and she was involved in an automobile accident while serving at Fort Myers in Virginia.  

Service treatment and personnel records confirm the in-service occurrence element of most of these claims.  They show that, as alleged, the Veteran received treatment for right and left knee complaints between 1972 and 1975, when she was on active duty, was involved in a motor vehicle accident in 1974, after which she reported neck complaints, underwent the placement of an IUD in 1974, and underwent the removal of that device in 1975, after experiencing possibly associated symptoms.  She perforated her left eardrum following active duty, while in the Army Reserve.  

For the sake of argument only, the Board accepts as true that in-service sexual harassment occurred.  Certainly something caused a change in the Veteran's performance and conduct during her active duty from 1971 to 1975.  Prior to 1975, the Veteran received stellar work performance reviews and praise for her conduct.  In 1975, however, she began violating Articles of the Uniformed Military Code of Justice, and engaging in misconduct, including by fighting with other soldiers and breaking the bones in one's face.  

Neither these records, nor those dated after the Veteran's discharge from active duty, however, satisfy both remaining elements of a service connection claim - current disability and nexus.  

Post-service treatment records dated since 2009 confirm that the Veteran has degenerative disk disease (DDD) of the cervical spine and reportedly suffered sexual abuse as a child and an adult, but do not establish that the Veteran has residuals of a ruptured left eardrum, a disorder secondary to sexual harassment or the use of an IUD, or a bilateral knee disorder.   They show that, in approximately 2000, the Veteran suffered a work-related injury, resulting in her receipt of Workers Compensation, from which she is presently disabled.  

During the course of this appeal, the RO attempted to secure the Veteran's authorization to obtain all records of treatment pertinent to this appeal, including those discussing the work-related injury, but the Veteran never responded.  As well, the RO scheduled the Veteran for a VA examination, during which an examiner was to discuss whether the Veteran had the disorders claimed in this appeal and, if so, whether they were related to her period of active duty or a period of ACDUTRA or INACDUTRA.  Unfortunately, however, the Veteran failed to report to the examination.  This is so despite the fact that the RO had previously informed her by letter of the importance of doing so and indicated that any failure to report might result in the denial of her claims.  

As the scant record stands, the evidence in support of the Veteran's assertions that the claimed disorders are related to her active service does not rise to the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility.  If the Veteran wished for VA to help her obtain this nexus evidence, she should not have passively waited for it, particularly if she was aware of its existence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (duty to assist is not a one-way street). 

The Veteran's assertions thus represent the only evidence of record diagnosing all of the claimed disorders (with the exception of the DDD of the cervical spine) and relating them to her active service.  The Veteran is competent to report when, during and after service, she began experiencing neck, knee or pelvic pain, ear problems or emotional symptoms as these types of experiences are capable of lay observation.  Unfortunately, however, she does not possess a recognized degree of medical knowledge to attribute such symptoms to a particular disability.  Jandreau, 492 F.3d at 1377.  As such, her assertions in this regard may not be considered competent evidence of a nexus. 

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach a level of equipoise with regard to the nexus element of a service connection claim.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  

In the absence of competent evidence linking the Veteran's cervical spine disorder to her active service and diagnosing a ruptured left eardrum or residuals thereof, a disorder related to any in-service sexual harassment, an IUD disorder and a bilateral knee disorder, the Board concludes that such disorders were not incurred in or aggravated by active service.  The evidence in this case not being in relative equipoise, the benefit-of-the-doubt rule under 38 U.S.C.A. § 5107 is not applicable.   


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a ruptured left eardrum is denied.

Service connection for sexual harassment is denied.

Service connection for an intrauterine device disorder is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claim of entitlement to service connection for a left collarbone disorder, but additional action is needed before the Board can proceed.  

The Veteran seeks service connection for a left collarbone disorder (also referred to as a left shoulder disorder).  In her claim for VA compensation received in April 2009, she indicated she injured her left collarbone in June 1975, during active duty, an injury that later necessitated left shoulder surgery at the Clarksburg, West Virginia, VA hospital.  

As alleged, the Veteran separated her left shoulder during service.  Three years later, in 1977, while serving in the Army Reserve, she underwent left shoulder surgery at the VA facility mentioned.  According to VA treatment records in the claims file, during the course of this appeal, she experienced left shoulder symptoms, which she attributes to the initial injury.  Records of the 1977 surgery, which are pertinent to this claim, are not in the electronic files.  In addition, in 2009, a VA treatment provider referred the Veteran to occupational therapy for her shoulder problems, but records of that therapy, too pertinent to this claim, are not in the electronic files.    

Accordingly, this claim is REMANDED for the following action:

1.  Secure and associate with the electronic files records of the Veteran's 1977 shoulder surgery at the VA hospital in Clarksburg, West Virginia, and any occupational therapy she received on her left shoulder beginning in 2009.

2.  Once all records are part of the electronic files, obtain a VA examiner's opinion, supported by rationale, as to whether the Veteran has a left shoulder disability that is at least as likely as not related to her in-service left shoulder separation.  

3.  Readjudicate.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (requiring all claims remanded by the Board or United States Court of Appeals for Veterans Claims be handled in an expeditious manner).  


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


